
	
		I
		111th CONGRESS
		1st Session
		H. R. 3079
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Speier (for
			 herself, Mr. Lee of New York,
			 Mr. Davis of Alabama, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow loans
		  from simplified employee pension accounts of small business owners for use in
		  the small business.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Relief Act of 2009.
		2.Loans from
			 simplified employee pension accounts of small business owners for use in the
			 small business
			(a)Exemption from
			 prohibited transaction rulesSection 4975 of the Internal Revenue
			 Code of 1986 (relating to tax on prohibited transactions) is amended by
			 redesignating subsections (h) and (i) as subsections (i) and (j), respectively,
			 and by inserting after subsection (g) the following new subsection:
				
					(h)Small business
				improvement loans from simplified employee pension accounts of small business
				owners
						(1)In
				generalThe prohibitions provided in subsection (c) shall not
				apply to any qualified small business improvement loan to a small business
				owner from a simplified employee pension of such owner.
						(2)Qualified small
				business improvement loanFor purposes of this subsection, the
				term qualified small business improvement loan means a loan from a
				simplified employee pension the proceeds of which are used in the conduct of
				the trade or business of the employer with respect to which such simplified
				employee pension is established, including—
							(A)in the case of a
				corporation, the acquisition by the small business owner of stock in such
				corporation at its original issue, and
							(B)in the case of a
				partnership, the acquisition by the small business owner of a capital or
				profits interest in such partnership from such partnership.
							(3)Small business
				ownerFor purposes of this subsection, the term small
				business owner means, with respect to the employer with respect to which
				the simplified employee pension is established, any individual who—
							(A)in the case of an
				employer which is an unincorporated trade or business, owns the entire interest
				in such employer,
							(B)in the case of an
				employer which is a partnership, owns more than 10 percent of either the
				capital or the profits interest in such employer (determined before any
				acquisition described in paragraph (2)), and
							(C)in the case of an
				employer which is a corporation, owns more than 10 percent of the stock of such
				employer (determined before any acquisition described in paragraph (2)).
							(4)Requirement that
				loan be repayable within 2 yearsParagraph (1) shall not apply to
				any loan unless such loan, by its terms, is required to be repaid within 2
				years.
						(5)Requirement of
				level amortizationRules similar to the rules of section
				72(p)(2)(C) shall apply for purposes of this subsection.
						(6)TerminationA
				loan shall not be treated as a qualified small business improvement loan if
				such loan is made after December 31,
				2011.
						.
			(b)Conforming
			 amendmentSubsection (e) of section 408 of such Code (relating to
			 tax treatment of accounts and annuities) is amended by adding at the end the
			 following new paragraph:
				
					(6)Exception for
				small business improvement loans from simplified employee pension accounts of
				small business ownersIn the case of a qualified small business
				improvement loan (within the meaning of section 4975(h)) from a simplified
				employee pension—
						(A)such plan shall
				not fail to be treated as an individual retirement plan under paragraph (2) or
				(3) solely because of such loan, and
						(B)such loan shall
				not be treated as a distribution from such
				plan.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to loans
			 made on or after September 1, 2008. For purposes of the preceding sentence, any
			 distribution made before the date of the enactment of this Act which is
			 recharacterized (before the end of the 90-day period beginning with such date
			 of enactment) as a loan shall be treated as a loan made on the date of such
			 distribution (and any payments required to be made under such loan before such
			 date of enactment shall be treated as timely made if made before the end of
			 such 90-day period).
			
